Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00851-CV

                 Stephanie VELA, Individually and as Next Friend of Juliet Banuelos,
                                            Appellants

                                                    v.

                                            James KEISER,
                                               Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016CI17844
                           Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 29, 2019

AGREED MOTION GRANTED; VACATED AND REMANDED

           On May 15, 2019, the parties filed an agreed motion asking this court to set aside the trial

court’s judgment without regard to the merits and to remand to the trial court for rendition of

judgment in accordance with the parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

After review, we grant the motion and order the trial court’s judgment vacated without regard to

the merits of the appeal. See id. We further order this case remanded to the trial court for rendition

of judgment in accordance with the parties’ settlement agreement. See id. We order that appellee

James Keiser recover his costs of appeal, if any, from appellants Stephanie Vela, Individually and
                                                                                  04-18-00851-CV


as Next Friend of Juliet Banuelos. See id. R. 42.1(d) (stating absent agreement of parties, court

will tax costs against appellant)

                                                PER CURIAM




                                              -2-